DETAILED ACTION
Claims 1-20 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO filed on June 25, 2018.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Lin et al Reference (US 20120134415 A1) and the Bici et al Reference (US 20190215530 A1).

Lin relates to determining a motion vector predictor (MVP) or a MVP candidate based on a MVP set are disclosed where the spatial and temporal redundancy is exploited using spatial and temporal prediction to reduce the video data to be transmitted or stored. Selecting spatial/temporal MVP candidates from an extended motion vector predictor set. When implicit/explicit MV predictor signaling is used, the order of motion vector prediction among the candidates can be determined according to a pre-defined priority order. The priority order of the candidates can also be performed according to an adaptive scheme. The scheme of adaptive priority ordering can be based on the statistic of the reconstructed motion vectors of previous blocks, the partition type of current block, the correlation of 
Bici teaches the motion vector for a block in a video image is predicted from a set of motion vector prediction candidates determined based on previously-coded motion vectors. A motion vector prediction candidate is included in the set based on the location of the block associated with the first spatial motion vector prediction candidate and in comparison with motion vector prediction candidates already in the set. A method comprising: receiving an encoded block of pixels including a prediction unit; determining a set of spatial motion vector prediction candidates for the encoded block of pixels; the spatial motion vector prediction candidates being provided with motion information (see Bici Abstract and [0026]-[0028).

The following is an examiner's statement of reasons for allowance: Lin, Bici, nor other relevant art or combination of relevant art, teaches an encoder, a decoder and respective methods that generate a motion vector predictor list by registering motion vector predictors obtained by referencing a plurality of encoded blocks, selects one motion vector predictor of a current block from the motion vector predictor list; and performs motion compensation to the current block in a prediction mode by using a motion vector derived from the one motion vector predictor, wherein the motion vector predictor list includes a first motion vector predictor obtained from a block in a first range that spatially neighbors the current block, and a second motion vector predictor obtained from a block positioned at any of a plurality of predetermined positions in a second range that is broader than the first range, information which indicates the motion vectors to be referenced in the prediction mode is managed in association with reference blocks of a specific size, the reference blocks being included in the current block, and the motion vector managed in association with a reference block from among the reference blocks is registered as a second motion vector predictor of a block different from the current block, the reference 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 10, 19 and 20 are allowable by the addition of the limitations. Claims 2-9 and 11-18 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMIR SHAHNAMI/               Examiner, Art Unit 2483